---   - -   -------------·-------               --·-··------------ - - - - - - -

                                                                                                                             FILED·-
            AO 245B (CASD Rev, 1/19) Judgment in a Criminal Case


                                                UNITED STATES DISTRICT COURT                                         CLERK US DISTRICT COURT

                                                    SOUTHERN DISTRICT OF CALIFORNIA                               BY          -----4
                                                                                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                          -DEPUTY

                         UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                           v.                                   (For Offenses Committed On or After November l, 1987)

                      JUAN DANIEL ESCOTO-PORTILLO                                  Case Number:          19CR0207-DMS

                                                                                Craig Leff CJA
                                                                                Defendant's Attorney
            USM Number                     73348298

            D -
            THE DEFENDANT:
            ~ pleaded guilty to count(s)         1 of the Information

            D was found guilty on count(s)
                after a olea of not guiltv.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  Connt
            Title & Section                  N atnre of Offense                                                                 Nnmber(s)
            8 USC 1324(a)(2)(B)(iii)         BRINGING IN ALIENS WITHOUT PRESENTATION AND                                            1
            and 18 USC 2                     AIDING AND ABETTING




                The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
            The sentence is imposed pnrsuant to the Sentencing Reform Act of 1984.
            D The defendant has been found not guilty on count(s)
            ~   Count(s)    remaining                                     is          dismissed on the motion of the United States.
                           --~-=-~~~~~~~~~~-


                 Assessment : $100.00 ordered waived.


            ~    JVTA Assessment*: $5,000 ordered waived. Defendant found to be indigent.
                 *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
            ~   No fine                D Forfeiture pursuant to order filed                                       , included herein.
                   IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
            change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
            judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
            any material change in the defendant's economic circumstances.

                                                                               May 3 2019
                                                                               Date oflmposition of Sentence           'tr
                                                                                              ,:>4•knt:1
                                                                               HON. Dana M. Sabraw
                                                                               UNITED STATES DISTRICT WDGE
     ------ -- --·------       ·----~----·-------------·-       -~-   --   -------




AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                WAN DANIEL ESCOTO-PORTILLO                                                Judgment - Page 2 of2
CASE NUMBER:              19CR0207-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 FIVE (5) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D    at - - - - - - - - A.M.
                                                              on   -----------------~
       D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on
                                 - - - - - - - - - - - - - to               --------------~
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       19CR0207-DMS
